Roderick and Solange MacArthur Justice Center Jonathan Manes

160 East Grand Avenue, 6" Floor Attorney at Law
eee Chicago, Illinois 60611 Bar Admission: New York State
O 312 503 0012
F 312 503 0891 jonathan.manes@law.northwestern.edu
C 203 214 0195

macarthurjustice.org

 

sinh a

January 31, 2020 _ ~“

BY ECF

The Honorable Alison J. Nathan

United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square, Room 2102 i
New York, NY 10007

FEB 0.3 2020

i
it
oN
i
|
:

RE = Innocence Project v. National Museum of Health and Medicine, No. 19-cv-1574
Letter motion to file documents under seal

Dear Judge Nathan,

Plaintiff submits this letter motion to file under seal certain documents in connection with
the ongoing litigation regarding Plaintiffs request to lift existing non-disclosure obligations with
respect to a particular document. See ECF Nos. 39, 42, 45, 51. In particular, we seek leave to file /
under seal Exhibit A to the Notice of Filing submitted to the Court today, as well as the
Certificate of Service attesting that copies of today’s filins gs have been sent by mail to the :
interested non-parties who do not receive service ce by ECF. _ Defendants take no position With ,
respect to this motion. —

  
 
 

   
  

Public filing of Exhibit A and the Certificate of Service would disclose the identities of
the author and subject of the document in question. Whether that information can be publicly
disclosed is the subject of the pending litigation. In order not to disclose that information
prematurely, it is necessary to file these documents under seal.

Once the Court has resolved whether and to what extent the information in question is
subject to a continuing non-disclosure obligation, Plaintiff will file copies of the sealed
documents on the public docket via ECF, as appropriate, in a manner consistent with the Court’s
ruling and its individual rules of practice. See Hon. Alison J. Nathan, U.S.D.J., Individual
Practice in Civil Cases § 4.B. We thank the Court for its consideration of this request.

 

Respectfully submitted,
a. er + | re /s/Jonathan Manes
SQ ORDERED: Jonathan Manes
\ MacArthur Justice Center
160 E. Grand Ave., 6" FL.

 

 

L
NJ ALISON J. NATHAN Chicago. IL 60611
UNITED STATES DISTRICT JUDGE 80,
(312) 503-0012

jonathan.manes@law.northwestern.edu

Counsel for Plaintiff

 

 

 
